Exhibit 99.1 Excellence in Surgical Visualization Corporate Presentation 1 July 2010 w Excellence in Surgical Visualization Safe Harbor This presentation contains forward-looking statements. These forward- looking statements are estimates reflecting the best judgment of our management and involve a number of risks and uncertainties that could cause actual results to differ materially from those suggested by the forward -looking statements. These forward-looking statements should, therefore, be considered in light of various important factors as described in our annual report on Form 10-K under the heading "Risk Factors" as updated from time to time by our quarterly reports on Form 10-Q and our other filings with the Securities and Exchange Commission. Statements concerning forecasts, revenue growth, procedure growth, future financial results, and statements using words such as "estimate", "project", "plan", "intend", "expect", "anticipate", "believe" and similar expressions are intended to identify forward-looking statements. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this presentation. We undertake no obligation to publicly update or release any revisions to these forward-looking statements to reflect events or circumstances after the date of this presentation or to reflect the occurrence of unanticipated events. This presentation should not be construed as an offer to buy or sell securities 2 Excellence in Surgical Visualization The Company •Viking Systems (OTCBB: VKNG) is a leading worldwide developer, manufacturer and marketer of 2D and 3D visualization solutions for complex minimally invasive surgery. •The Company actively markets and sells the only stand alone, cost effective 3D vision system for use in minimally invasive surgery. •The Company believes performing complex minimally invasive procedures with a 3D vision system has the potential not only to improve the quality of care but also to reduce procedure time and therefore cost of procedures. 3 Excellence in Surgical Visualization Management Team •Bill Bopp: Chairman –ALARIS: Sr. VP & CFO –C.R. Bard: EVP & CFO –Harvard University, AB & MBA •Jed Kennedy: President & CEO –Vista Medical Technologies: EVP & COO –Smith & Nephew: Group Director, Product Development –Boston University, BS •Rob Mathews: EVP & CFO –Cardinal Health’s Clinical Technologies and Services : SVP & CFO –ALARIS: Vice President of Finance & CAO –Price Waterhouse –San Diego State University, BS •Yuri Kazakevich: Vice President, R&D –Smith & Nephew: R&D Manager, Visualization –Science and Technology Corporation of the Academy of Sciences of the USSR: Principal Engineer –Institute of Fine Mechanics and Optics, Leningrad, USSR, BS & MS •Rob Tierney: VP, US Sales & Clinical Dev. –Precision Optics: Director of Sales –Smith & Nephew: Vice President of Sales –Tierney Associates: Principal –Western Michigan University, BS –University of Florida, BS (Physicians Assistant- Certified) •Fred Calnan: VP, International & OEM Sales –Trivirix International: Director of Business Development –Plexus: Account Executive Medical Sector –Babson College, MBA –University of Limerick, BS •Terry Donovan: Vice President, Operations –Donovan Consulting Company: Principal –Smith & Nephew; Vice President of Manufacturing –Schott Fiber Optics Corp.: Manufacturing Manager –Northeastern University, MBA –Merrimack College, BS 4 Excellence in Surgical Visualization Historical Background •January 2008 ØRestructured business model to reduce expenses ØNew management and Board of Directors ØSimplified capital structure with refinancing • Improved P&L and cash flow in 2009 5 Excellence in Surgical Visualization Selected Financial Data •SymbolVKNG.OB •2009 Sales$7.2 million •2009 Op. Loss*$0.5 million •Shares O/S53.3 million •Recent Price$0.21 - $0.27 •Market Capapprox. $12 million •52 week range$0.01 - $1.10 *excluding noncash charges 6 Excellence in Surgical Visualization Opportunity •Major new product cycle unfolding around 3D vision systems •Viking is currently the only known supplier of stand alone, cost effective 3D vision systems • 5% market conversion represents $100,000,000 sales •Potential to roll up with disposable instruments for “robot lite” to address newly created multi-billion dollar market 7 Excellence in Surgical Visualization Intellectual Property Portfolio •Fourteen issued US patents •Four Licensed US patents •Three Provisional Patents filed •Four Disclosures in progress •Substantial 3D vision system “know how” 8 Excellence in Surgical Visualization •Restores the surgeon’s natural 3D vision and depth perception •Provides depth cues and precise spatial orientation •Shown to enhance dissection, grasping skills, suturing, stapling and overall surgical efficiency* •Requires no additional certification or training for those surgeons certified to perform laparoscopic procedures •Enhances task performance leading to lower procedure times and costs* *data on file Benefits of Viking 9 Excellence in Surgical Visualization Independent Study Demonstrating Benefits of 3D 3D vision enhances task performance independent of the surgical method
